Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Thornton on 05/06/2021.

The application has been amended as follows: 

Claim 1:
A base portion for use in a bottom nozzle of a fuel assembly in a nuclear reactor, the base portion comprising: 
a top surface; 
a bottom surface; 
a plurality of vertical walls extending between the bottom surface and the top surface, wherein the plurality of vertical walls define a plurality of non-circular passages passing between the bottom surface and the top surface through the base portion; and 
a substantial portion of a bottom of a plurality of fuel rods of the fuel assembly and in between the plurality of fuel rods of the fuel assembly

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments dated 04/22/2021 are persuasive. The combination of prior art references applied in the Final Rejection dated 02/24/2021 would render the prior art invention of Toshihiko unsatisfactory for its intended purpose when modified by Anthony. Regarding claim 1, US Publication No. 2008/0101528 (“Friedrich”) (previously cited) teaches a plurality of debris filters (6, 9) configured to extend alongside of and in between a plurality of fuel rods (Figs. 3, 5; via structure 16), but Friedrich and the prior art of record fails to teach or suggest the plurality of debris filters extending alongside a substantial portion of a bottom of a plurality of fuel rods of the fuel assembly and in between the plurality of fuel rods of the fuel assembly.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646